DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 7/22/2021.  Claims 1-17 are pending.  Claims 1, 4, 11, 14, and 16 have been amended.
The objection to claim 1 is withdrawn in response to Applicant’s amendments.
The rejections of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
Claims 1-17 were rejected on the ground of nontatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,709,306.  Claims 1-17 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/810,477.  Applicant has indicated that these issues will be addressed in the future if necessary.
The rejection of claims 1, 7-12, and 17 under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of Kubo et al.  (US 5,636,402), and further in view of Tipton (US 5,331,713), is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 13-16 under 35 U.S.C. 103 as being unpatentable over combinations of KR ‘285, Kubo, 
In response to Applicant’s amendments, new/modified rejections are applied below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotation driving unit” in claim 1; “a storage unit” in claim 1; and “a water supply unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,709,306.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and patented claims are directed to substantially similar subject matter with only minor differences in language and minor differences that would have been obvious to a person having ordinary skill in the art.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/810,477 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and conflicting claims are directed to substantially similar subject matter with only minor differences in language and minor differences that would have been obvious to a person having ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of Kubo et al.  (US 5,636,402), in view of Tipton (US 5,331,713), and further in view of Richards (US 2009/0260177).
Regarding claim 1, KR ‘285 discloses a cleaner comprising: a rotary plate (24); a brush that is attached to a bottom of the rotary plate and that is configured to receive water (28); a rotation driving unit that is connected to an upper portion of the rotary plate and that is configured to rotate the rotary plate about an axis that is perpendicular to the rotary plate (44); a storage unit that is configured to store water (64); a collecting unit that is configured to collect water from the brush and that is configured to provide water to an upper side of the storage unit (62/63; see Figure 5); a water supply unit that receives water from the storage unit 
KR ‘285 does not expressly disclose a cloth at the bottom of the rotary plate.  Instead, KR ‘285 teaches a brush (28).
Kubo discloses an apparatus for spreading fluid on a floor for floor washing (col. 1, lines 5-12), the apparatus including a cleaning robot (1) with rotating bodies (2) with nonwoven fabric cloths fixed to lower portions of the rotating bodies (Figure 1: 3).
Because it is known in the art to use cloth on a rotating body to clean a floor, and the results of the modification would be predictable, namely, providing a material known to be effective for cleaning, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a cloth at the bottom of the rotary plate.
KR ‘285 does not expressly disclose a filter unit that is configured to filter water that is collected by the collecting unit; and the water supply unit is configured to receive water from a lower portion of the storage unit and that is configured to provide water to the cloth.
Tipton discloses a floor scrubber with recycled cleaning solution comprising: scrubber brushes (14), a squeegee and vacuuming assembly (17) having a vacuum pump (22) in a vacuum portion (56) isolated from the cleaning solution by a stub wall (57), a cleaning solution tank (19), a solution passage back to the scrubber brushes (39), and a primary filter (21) located in 
Because it is known in the art to use a recycled fluid system, as taught by Tipton, and the results of the modification would be predictable, namely, recycling fluid and reducing an amount of solution used, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a recycled fluid system as shown by Tipton, resulting in a filter unit that is configured to filter water that is collected by the collecting unit; and the water supply unit is configured to receive water from a lower portion of the storage unit and that is configured to provide water to the cloth.
KR ‘285 does not expressly disclose wherein the collecting unit includes: an outer partition that is located around a circumference of the rotary plate; an inner partition that is located between the circumference of the rotary plate and an outer portion; the intake is located at the outer partition and that is configured to draw water into a gap that is located between the outer portion and an inner portion; wherein the inner partition surrounds the water supply unit, the outer partition surrounds the inner partition, and the gap surrounds the inner partition.
Richards discloses a surface cleaner including a cleaning head portion (Figures 2-4: 4) and a cleaning chamber (33) with jet nozzles (15) attached to an arm (14).  A vacuum port (17) and suction line (18) is provided on the cleaning head portion (4) and is in fluid communication with an annular vacuum chamber (25) to suck and return dirty fluid (paragraph 37).  The annular vacuum chamber (25) is defined by inner and outer walls (26, 27).  

Regarding claims 7-12, and 17, KR ‘285, in view of Kubo, in view of Tipton, and further in view of Richards, is relied upon as above and results in: wherein the vacuum motor is located on an upper portion of the storage unit (Tipton: 22); the filter unit is located within the storage unit and between the collecting unit and the water supply unit (Tipton: 18, 21, 24), and the storage unit is configured to provide access to the filter unit through an openable structure (Tipton: 62, 63); the filter unit is located within the storage unit and between the collecting unit and the water supply unit and is removable from the storage unit (Tipton: 18, 21, 24, 61, 62,63); the filter unit is located within the storage unit and between the collecting unit and the water supply unit, and includes a filter net that is configured to collect foreign objects in the water and a filter frame that is configured to support the filter net, and the filter net is concave with respect to a top of the filter unit (Tipton: Figure 3: 21); the filter unit includes a filter net that is configured to collect foreign objects in water and a filter frame that is configured to support the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of Kubo et al.  (US 5,636,402), in view of Tipton (US 5,331,713), in view of Richards (US 2009/0260177), and further in view of Vankouwenberg (US 2005/0235453).
Regarding claim 13, KR ‘285, in view of Kubo, in view of Tipton, and further in view of Richards, is relied upon as above and discloses a sensor mounted so that water stored in the wastewater tank can be prevented from flowing into the connector (KR ‘285: 78), but does not expressly disclose a first water level sensor that is configured to sense a water level within the storage unit and that is configured to transmit a first signal based on the water level being equal to or higher than a first predetermined reference; and a controller that is configured to control the vacuum motor and the pump and that is configured to stop the vacuum motor and 
Vankouwenberg discloses a floor surface cleaning and resurfacing equipment including a control panel (96) connected to a water pump (70) and vacuum (78), and the vacuum system (paragraph 60; 210) includes a recovery tank (212) that has a level sensor that shuts off the vacuum (210) when the level of the recovered water reaches the capacity of the recovery tank (212).
Because it is known in the art to stop the operation when the recovery tank has reached its capacity, as taught by Vankouwenberg, and the storage unit of the combined references is used for collecting and supplying fluid, and the results of the modification would be predictable, namely, preventing further operation and backflow into the collecting unit when the storage unit is at capacity, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a first water level sensor that is configured to sense a water level within the storage unit and that is configured to transmit a first signal based on the water level being equal to or higher than a first predetermined reference; and a controller that is configured to control the vacuum motor and the pump and that is configured to stop the vacuum motor and the pump in response to receiving the first signal, wherein the first predetermined reference is a water level that is lower than a connection point of the storage unit and the collecting unit.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of .
Regarding claim 14, KR ‘285, in view of Kubo, in view of Tipton, and further in view of Richards, is relied upon as above and discloses a sensor mounted so that water stored in the wastewater tank can be prevented from flowing into the connector (KR ‘285: 78), but does not expressly disclose a second water level sensor that is configured to sense a water level within the storage unit, and that is configured to transmit a second signal based on the water level being lower than a second predetermined reference; and a controller that is configured to cause output of water shortage information in response to receiving the second signal.
Meili discloses a floor-cleaning machine having a tank (6) with first and second reservoirs (7, 8), and level sensors (16, 17, 18) incorporated in the tank, the low level sensors (17, 40) are connected to electrical circuitry of pump motors (27, 32) such that switch-off is established at a low level signal.  Kaiser discloses a pressure washer control system having a controller (500) that monitors the water level of a water tank (16) to notify the operator when the water level is running low (paragraph 101).
Because it is known in the art to detect a low water level and notify an operator of a low water level, and the results of the modification would be predictable, namely, providing notice of insufficient cleaning solution, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a second water level sensor that is configured to sense a water level within the storage unit, and that is configured to transmit a second signal based on the water level being lower than a second predetermined .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of Kubo et al.  (US 5,636,402), in view of Tipton (US 5,331,713), in view of Richards (US 2009/0260177), in view of Vankouwenberg (US 2005/0235453), and further in view of Versteijnen (US 6,102,052).
KR ‘285, in view of Kubo, in view of Tipton, in view of Richards, and further in view of Vankouwenberg, is relied upon as above, but does not expressly disclose a weight sensor as claimed.
Versteijnen discloses a milk storage tank cleaning in which a water level sensor is used, and also discloses that the sensor for sensing the quantity of water can also be a pressure sensor or a scale which senses the weight of the tank (col. 8, lines 10-16).
Because it is known in the art to detect quantity of water using a scale, and the results of the substitution would be predictable, namely, water level detection using a known technique, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have and use a weight sensor as claimed.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0582285 (hereafter, “KR ‘285”; see corresponding machine translation of KR20060032063A), in view of Kubo et al.  (US 5,636,402), in view of Tipton (US 5,331,713), in view of Richards (US .
KR ‘285, in view of Kubo, in view of Tipton, in view of Richards, and further in view of Meili and Kaiser, is relied upon as above, but does not expressly disclose a weight sensor as claimed.
Versteijnen discloses a milk storage tank cleaning in which a water level sensor is used, and also discloses that the sensor for sensing the quantity of water can also be a pressure sensor or a scale which senses the weight of the tank (col. 8, lines 10-16).
Because it is known in the art to detect quantity of water using a scale, and the results of the substitution would be predictable, namely, water level detection using a known technique, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have and use a weight sensor as claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711